DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the different ratios in the second line of each part (i), part (ii) and part (iii) however does not give the additional information as to what the first part of the ratio is being compared to. Ratios compare the quantitative relation between two amounts showing the number of the times one value contains or is contained within the other. In this case the claim only recites one component of the ratio which is the extract. Therefore, the claim is rendered unclear and indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite Lindera aggregate extract, Equisetum arvenrse extract, Crataeva magna extract, starch and silicon. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category. Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature-based products Lindera aggregate extract, Equisetum arvenrse extract, Crataeva magna extract, starch and silicon the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claims recite silicon which is a natural element found in the earth’s crust and starch which is a polysaccharide comprising glucose monomers normally found within plants. The claims also recite the naturally occurring components found within plants (plant extracts).
Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the only additional elements are limiting the amount of each nature-based product which is in the composition or the type/origin of starch or silicon element which is to be incorporated into the composition. These limitations do not 
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring plant extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing plant extracts for treating urinary conditions is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Meir (US20190000908A1), Howard (US20180000853A1), Eze (US20150150923A1), Ghisalberti (US20150068533A1) and Patankar (US20130337057A1).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seipel (US9452191) with supporting evidence by Kumar (Botanical description, phytochemistry, traditional uses, and pharmacology of Crataeva nurvala Buch. Ham.: an updated review, Future Journal of Pharmaceutical Sciences, 2020, 6:113).
Regarding claims 1 and 2, Seipel’s general disclosure is to an herbal composition comprising Crataeva nurvala, Equisetum arvense and Lindera aggregata for the prevention or treatment of disorders of the prostate or overactive bladder (see abstract).
Seipel teaches a composition comprising about 2 g to 4 g of Lindera aggregate extract, about 2 g to 4 g of Equisetum arvense extract and about 4 g to 8 g Crataeva nurvala extract (see page 10, column 4, 1st para.).
Seipel teaches that Crataeva nurvala extract however it is known to those in the art that Crataeva nurvala is also called Crataeva magna as pointed out by Kumar (see botanical description, page 2).
Seipel also teaches wherein the composition contains excipients such as a starch (see page 19, column 22).
Seipel also teaches that the composition can contain glidant such as silicon content from 9 to 39 mg (see page 15, column 13).
Regarding claims 3-4 and 6, Seipel teaches wherein the composition is combined in a single tablet which would also be a single unit dosage form (see summary and page 19, column 22) and teaches the composition in two dosage unit forms (see page 11, column 5 and 6).
Regarding claim 5, Seipel does not require the formulation be in an oral dosage unit.
Regarding claim 8 and 11, Seipel teaches the composition comprises silicon dioxide (see page 15, column 14).

Regarding claim 12, Seipel does not require Serenoa repens to be in the composition.
Regarding claim 13, Seipel does not require anhydrous colloidal silica to be in the composition.
Regarding claim 14, Seipel teaches L. aggreagata root extract, E. arvense leaf/stem extracts and C. nurvala stem/bark extract (see page 17, bottom column 17).
Regarding claim 15, Seipel teaches the extracts of the composition at an effective daily amount of each herb can range from about 1 g to 18 g Crateva nurvala, about 750 mg to 12 g Equisetum arvense and about 750 mg to 12 g Lindera aggregata. Although the referenced prior art does not explicitly teach the specific ratios, the extracts claimed within these ranges would be within the instantly claimed ratios (see page 10, top of column 4).
Regarding claim 16, Seipel teaches each extract as being non-standardized (see page 14, under table 1).
Regarding claim 17, Seipel teaches each extract as being standardized (see page 14, above table 1).
Regarding claim 18 and 19, Seipel teaches the Crateva to have lupeol content at 1.5% (see page 16, column 15) which is also about 1.49%.
Regarding claim 20, Seipel teaches the composition can further comprise a total silicon concentration of at least about 32.5 mg dry weight equivalents per oral dosage unit; a phosphorus concentration of at least about 24.9 mg dry weight equivalents per oral dosage unit; a magnesium concentration of at least about 14.5 mg dry weight equivalents per oral 
Regarding claim 21, Seipel teaches that the composition can be used to treat urinary incontinence, overactive bladder, enuresis, urinary calculi or urinary tract infections (see abstract) and teaches administration of effective amounts to subjects (see above rejections and page 10, column 4).
Seipel does not specifically teach that the composition contains the starch at the concentration of 100 mg to 300 mg, but Seipel teaches that the composition contains starch as an excipient and it would be obvious to any person having ordinary skill in the art at the effective filing date to optimize the excipient to the instantly taught range because excipients can vary greatly in range depending on the amount needed to formulate the drug composition into one that is made into an easy to take form. Also, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this 
There would have been a reasonable expectation of success in using starch as an excipient in the formulation because starch is a conventionally used excipient and has been described for use in such formulations in the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seipel (US9452191) with supporting evidence by Kumar (Botanical description, phytochemistry, traditional uses, and pharmacology of Crataeva nurvala Buch. Ham.: an updated review, Future Journal of Pharmaceutical Sciences, 2020, 6:113) as applied to claims 1-6, 8-9 and 11-21 above, and further in view of BHB health (https://www.bhbhealth.com/blogs/reads/veggie-vs-gelatin-capsule-which-is-better).
Seipel teaches the composition contents as discussed in the above rejection, however is silent on the vegetable capsule.
BHB health’s general disclosure is a webpage article on vegetable and gelatin capsules (see article).
BHB health teaches that vegetarian capsules are more stable than gelatin capsules because of the low moisture content, lower hygroscopicity and higher stability in different ranges of temperature as well as humidity and can hold a larger variety of materials (see “which is better” page 5).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to use vegetable capsules to contain the composition taught by Seipel 
There would have been a reasonable expectation of success in doing so because vegetable capsules have been utilized for such purposes and have been documented as being a superior choice when compared to gelatin capsules.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seipel (US9452191) with supporting evidence by Kumar (Botanical description, phytochemistry, traditional uses, and pharmacology of Crataeva nurvala Buch. Ham.: an updated review, Future Journal of Pharmaceutical Sciences, 2020, 6:113) and BHB health (https://www.bhbhealth.com/blogs/reads/veggie-vs-gelatin-capsule-which-is-better) as applied to claims 1-9 and 11-21 above, and further in view of Marchetti (https://knowledge.ulprospector.com/9026/fbn-food-excipients/).
Seipel teaches the composition contents as discussed in the above rejection, however is silent on rice flour as the starch component.
Marchetti’s general disclosure is a webpage article about excipients (see article).
Marchetti teaches ingredients such as rice flour can help transport micro nutrients that would be nearly indetectable and impossible to ensure consumption without being transported within another ingredient (see Types of excipients).
Therefore, it would have been obvious to a person having ordinary skill in the art at the effective filing date to use rice flour as a carrier/excipient as taught by Marchetti in the 
There would have been a reasonable expectation of success in doing so because rice flour has been taught to be used for such purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 11, 14, 16-18 and 20-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 11, 13, 15 of U.S. Patent No. US9452191. Although the claims are not identical, they are not patentably distinct from each other because the claims are directed to the same three main ingredients (Crataeva nurvala (also named Crataeva magna), Equisetum arvense and Lindera aggregate) with the same two inactive ingredients being a starch and silicone. The claims are also directed to the extracts being at identical and near identical ranges and are taught for the same purpose which is to treat urinary conditions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655